*324On Motion this day made by Mr. Whitaker of the plantiffs Council praying for an Injunction to stop the Defendants proceeding at Common Law; and for the better Information of this Honourable Court desired the Bill filed with the Register might be read; Mr. Whitaker and Mr. Allein Council for the Plantiff pleading to the Allegations sett forth in the bill, and Mr. Kimberly26 of the Defendants Council objecting against their sayings and Alledging that Mr. Trench the Defendant had a Legall Authority to dispose of Forty Thousand Acres of land by Virtue of a Patent now in his possession. And upon hearing and debating the Matter of the Bill before this Court in the Presence of Council learned on both sides The Court Ordered the Parties to withdraw in Order to Consult what Should be done thereupon.
Intr.
J. Skene Register

 Thomas Kimberley, son of the Dean of Lichfield, was educated at Oxford and the Middle Temple. Commissioned by the proprietors as chief justice of South Carolina on February 9, 1725, he apparently never served. McCrady says “His name appears as one of the counsel who had most of the practice in the Court of Chancery in South Carolina in 1724,” but this is not apparent in the surviving records. He should not be identified with a contemporary Thomas Kimberley, a Quaker merchant and chairmaker in Charleston. (E. A. Jones, American Members of the Inns of Court, p. 116; McCrady, S. C. under the Royal Government, pp. 72, 473; SCHGM, XXVIII, 29, note.)